Hinman, J.
An award, has been made for total loss of useful vision of claimant’s right eye. The findings are as follows: “ On May 22, 1925, while the said Ralph De Caprio was engaged in the regular course of his employment, and while working for his employer at his employer’s plant in building No. 28, and while hammering steel thereat, a chip of steel flew off the hammer which he was using and struck his right eye, and because of the contusion to the right eye by said steel, claimant sustained a deep ulcer in the center of said right eye, and because of the injuries to claimant’s right eye, claimant has sustained the permanent loss of eighty per cent of the useful vision of the right eye, the permanent loss of eighty per cent useful vision of the right eye being naturally and unavoidably the result of the injuries which claimant sustained on May 22, 1925; and because of the permanent loss of eighty per cent useful vision of the right eye claimant, under the Workmen’s Compensation Law, is entitled to the total loss of useful vision of the said right eye.
“ The injuries sustained by the claimant at the time and place hereinbefore specified caused claimant to lose eighty per cent of the vision of the right eye in such accidental injury arising out of and in the course of his employment, taking into consideration the acuity of vision, field vision, binocular vision, and all other attributes of vision.”
There is a conflict of medical opinion as to the percentage loss of vision, taking into consideration claimant’s central visual acuity, binocular vision and field vision. There is also a conflict of medical opinion as to claimant’s loss of central acuity of vision as represented by" the Snellen test. It was the opinion of Dr. Bedell that claimant's vision of the right eye, according to the Snellen method of expression, is “ 20 /30.” Dr. Acheson’s opinion was that the vision of claimant’s right eye, according to the same Snellen test, is “ 20 /100.” The difference is accounted for by Dr. Bedell on the basis that the claimant was a malingerer as demonstrated to his satisfaction under malingering tests conducted by him which Dr. Acheson did not use. It was the exclusive province of the State Industrial Board to accept or reject the testimony of Dr. Bedell. Accepting, however, the opinion of Dr. Acheson as the basis of the Board’s finding, which is the only other medical testimony in the record, we are again confronted with the question which was passed upon by the court in the case of Struble v. Vacuum Oil Co. (210 App. Div. 344) and also in subsequent appeals in that case (214 id. 844; 217 id. 411, 413). The question in the case was whether an award for percentage loss of use of an eye could rest upon testimony to the effect that the Snellen symbols, such *312as “20 /100,” constituted common fractions of the unit of vision and we held that such an interpretation was a dogmatic assertion which led to absurdities which contradicted and disproved the theory. When that case came to us upon the final appeal (217 App. Div. 411, 413) we reiterated our views on that subject but affirmed the award because of new evidence showing substantial loss in other attributes of vision in addition to a loss of visual acuity. Practical considerations as well as medical opinion seemed to clearly sustain the finding of a loss of sixty per cent of useful vision.
In the present case there is no evidence to support the finding of a total loss of useful vision in claimant’s right eye except the deduction of Dr. Acheson that “ 20 /100 ” Snellen notation is to be interpreted as meaning one-fifth of normal central visual acuity or twenty per cent visual efficiency, which in turn means an eighty per cent loss. He found claimant’s field vision and binocular vision unimpaired and concluded that his total loss of vision was eighty per cent, which under the statute is equivalent to the total loss of the eye. (Workmen’s Compensation Law, § 15, subd. 3, 1f p.) Thus Dr. Acheson has interpreted the Snellen notation as a common fraction in the manner condemned by this court in the Struble Case (supra). Claimant’s other attributes of vision being concededly unimpaired, the loss as determined by the Board rests exclusively upon the interpretation of the Snellen notation given by Dr. Acheson. That interpretation and the finding of the State Industrial Board, based upon it, is contrary to the prevailing opinion in the American Medical Society and is a mere “ dogmatic assertion which begged the question ” and “ leads to absurdities which contradict and disprove the theory,” as we said in Struble v. Vacuum Oil Co. (210 App. Div. 344, 346, 347). We conclude that the State Industrial Board was in error in finding that claimant has lost the total useful vision of his right eye.
The award should be reversed and the claim remitted, with costs against the State Industrial Board to abide the event.
All concur.
Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.